     Case 2:17-cv-01778-JAD-BNW Document 82 Filed 01/07/20 Page 1 of 2



 1   STEPHEN H. ROGERS, ESQ.
     Nevada Bar No. 5755
 2   MARISSA R. TEMPLE
     Nevada Bar No. 9028
 3   ROGERS, MASTRANGELO, CARVALHO & MITCHELL
     700 S. Third Street
 4   Las Vegas, Nevada 89101
     Phone (702) 383-3400
 5   Fax (702) 384-1460
     Email: Mtemple@rmcmlaw.com
 6   Attorneys for Defendant
 7
 8                                UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10
     DONALD HUMES,                              )                  CASE NO. 2:17-cv-01778-JAD-BNW
11                                              )
                    Plaintiff,                  )
12                                              )
     vs.                                        )                  STIPULATION AND ORDER
13                                              )
     ACUITY, A MUTUAL INSURANCE                 )
14   COMPANY, a foreign corporation; DOES 1     )
     through 10; and ROE CORPORATIONS 1 through )
15   10, inclusive,                             )
                                                )
16                  Defendants.                 )
     _________________________________________ )
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their respective
19   counsel of record, that the deadline for Defendant to file its response to Plaintiff’s Motion to Strike
20   Defendant’s Affirmative Defenses filed on January 2, 2020, be extended from January 16, 2020, to
21   January 24, 2020.
22          Likewise, the deadline for Plaintiff’s Reply in support of his Motion should be extended by
23   one (1) additional week, making the reply due on February 7, 2020.
24   ///
25   ///
26   ///
27   ///
28   ///
     Case 2:17-cv-01778-JAD-BNW Document 82 Filed 01/07/20 Page 2 of 2



 1            This is Defendant’s first request for an extension and is requested because of defense
 2   counsel’s trial schedule. This stipulation is submitted in good faith without the purpose of undue
 3   delay.
 4    DATED THIS 7th day of January, 2020.               DATED THIS 7th day of January, 2020.
 5    ROGERS, MASTRANGELO, CARVALHO                      GANZ & HAUF
 6    & MITCHELL

 7    /s/ Marissa R. Temple                              /s/ Jolene J. Manke
 8    STEPHEN H. ROGERS, ESQ.                            MARJORIE HAUF, ESQ.
      Nevada Bar No. 5755                                Nevada Bar No. 8111
 9    MARISSA R. TEMPLE                                  JOLENE J. MANKE, ESQ.
      Nevada Bar No. 9028                                Nevada Bar No. 7436
10    700 S. Third Street                                8950 West Tropicana Ave., Suite 1
      Las Vegas, Nevada 89101                            Las Vegas, Nevada 89147
11    Attorney for Defendant                              Attorneys for Plaintiff

12            IT IS SO ORDERED
13   IT IS SO ORDERED
              DATED: January 08, 2020
14
15   DATED this ______ day of ____________, 2020.

16
                                   ________________________________________
              __________________________________________________
17                                 United States Magistrate Judge
              BRENDA WEKSLER
18            UNITED STATES MAGISTRATE JUDGE
19   Submitted by:

20   ROGERS, MASTRANGELO, CARVALHO &
     MITCHELL
21
22
     STEPHEN H. ROGERS, ESQ.
23   Nevada Bar No. 5755
     MARISSA R. TEMPLE
24   Nevada Bar No. 9028
     700 S. Third Street
25   Las Vegas, Nevada 89101
     Attorney for Defendant
26
27
28

                                                  Page 2 of 2
